DETAILED ACTION
This correspondence is in response to the communications received July 27, 2021.  Claims 1, 3-7 and 9-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    416
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    618
    media_image2.png
    Greyscale


Regarding claim 1, Applicant discloses in Figures 1 and 2, a display panel, comprising:

a substrate (11);

an ultraviolet reflective layer (12) disposed on the substrate (12 on 11);

a thin film transistor array (13) disposed on the ultraviolet reflective layer (12), and the thin film transistor array (12) comprising a thin film transistor (¶ 0066);

a light emitting device (14) disposed on the thin film transistor (14 on 13); and

an encapsulation layer (15) disposed on the light emitting device (15 on 14);

wherein the ultraviolet reflective layer (12) comprises at least one pair of a first reflective layer (121) and a second reflective layer (122) stacked on each other, refractive indexes of the 

Regarding claim 14, Applicant discloses in Figures 8a-d, a manufacturing method for display panel comprising:

S10, providing a rigid substrate (20) and forming a substrate (11) on the rigid substrate (11 on 20);

S20, forming an ultraviolet reflective layer (12) on the substrate (12 on 11), the ultraviolet reflective layer comprises at least one pair of a first reflective layer and a second reflective layer stacked on each other (as seen in Fig. 2, 122 on 121, repeating stack);

S30, forming a thin film transistor array (13), a light emitting device (14) and an encapsulation layer (15) on the ultraviolet reflective layer sequentially (15 on 14 on 13); and

S40, stripping the rigid substrate by a laser lift-off technique (20 is removed in sequence from Fig. 8c to 8d);

wherein refractive indexes of the first reflective layer and the second reflective layer are different (¶ 0044), and the first reflective layer and the second reflective layer satisfy a formula below:

λ = 2(n1d1 + n2d2), wherein λ is a laser wavelength, the n1 is a material refractive index of the first reflective layer, the n2 is a material refractive index of the second reflective layer, the d1 is a film thickness of the first reflective layer, and the d2 is a film thickness of the second reflective layer (formula discussed in ¶ 0079).


REASONS FOR ALLOWANCE
Claims 1, 3-7 and 9-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The display panel and the manufacturing method for a display panel as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 1 and 7, the prior art discloses a display panel, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“wherein a supplementary substrate disposed between the first reflective layer and the second reflective layer, and a material of the supplementary substrate is the same as a material of the substrate”.

Regarding claim 14, the prior art of Chen et al. (US 2015/0380439) discloses manufacturing method for display panel, but fails to disclose the specific characteristic recited in 

(a prior art rejection was attempted under the Chen reference, but as explained below, was not possible for the following reasons)
Regarding claim 14, the prior art of Chen discloses in Figs. 3-7, a manufacturing method for display panel comprising:

S10, providing a rigid substrate (glass base 1, ¶ 0089) and forming a substrate on the rigid substrate (2);

S20, forming an ultraviolet reflective layer on the substrate (“ultraviolet reflecting layer 3”, ¶ 0093, 3 on 2), the ultraviolet reflective layer comprises at least one pair of a first reflective layer (¶ 0074, silicon dioxide layers 312, 322) and a second reflective layer (¶ 0074, silicon nitride layers 311, 321) stacked on each other (322, 311, 312, 321 are alternatingly stacked upon each other);

S30, forming a thin film transistor array (lower region of 9, where TFT region 911 is located), a light emitting device (light emitting region of 9, over 911, ¶ 0054 discusses the display structure 9 has OLED devices); and



wherein refractive indexes of the first reflective layer and the second reflective layer are different (¶ 0072, discusses the index of refractions of silicon dioxide 1.48 and silicon nitride 2.14), however Chen does not disclose the first reflective layer and the second reflective layer satisfy a formula below:
λ = 2(n1d1 + n2d2), wherein λ is a laser wavelength, the n1 is a material refractive index of the first reflective layer, the n2 is a material refractive index of the second reflective layer, the d1 is a film thickness of the first reflective layer, and the d2 is a film thickness of the second reflective layer.

Chen discloses:
1.) the first reflective layer is silicon dioxide and has an index of refraction n1 is 1.48 and a thickness d1 that is 52 nm,
2.) the second reflective layer is silicon nitride and has an index of refraction n2 is 2.14 and a thickness d2 that is 23.76 nm.

The formula:
λ = 2(n1d1 + n2d2)

λ = 2 ((1.48 x 52 nm) + (2.14 x 23.76 nm))
λ = 2 (76.96 nm + 50.81nm)
	λ = 2 (127.80nm)
	λ = 255.61nm
	whereas, the wavelength Chen choses to design the system around is 308 nm.
	Clearly 255.61 nm ≠ 308 nm, and thus Chen does not satisfy the formula claimed.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893